Citation Nr: 0307694	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  97-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a kidney condition 
(claimed as Albumin ailment).

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1957 to April 
1959.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the veteran's claim in July 1997 
for additional development.  

FINDING OF FACT

1.   There is no competent medical evidence of record 
relating a kidney condition of unspecified etiology to the 
veteran's active service.


CONCLUSION OF LAW

A kidney condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, certain disorders - including nephritis - may be 
presumed to have been incurred during service when manifested 
to a compensable degree within a specified time (usually one-
year) following separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

I. Entitlement to Service Connection for a Kidney Condition

The veteran contends that he currently suffers from residuals 
of a kidney condition, which were incurred in active service, 
and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds 
that his contentions are not supported by the record, and 
that his claim for service connection for a kidney condition 
must fail.

The veteran's service medical records reflect that in June 
1958 the veteran complained of bloody uretheral discharge and 
being unable to urinate.  A diagnosis of an acute episode of 
hemorrhagic cystitis was listed in the June 1958 treatment 
note.  A March 1959 treatment record details that the 
physician noted during an examination that the veteran had 
three consecutive occasions of albumin in his urine.  In 
March 1959, the veteran was transferred to the Naval Hospital 
for medical observation.  The examiner noted in a March 1959 
treatment note that the veteran was asymptomatic and that he 
felt the veteran was not afflicted with cardio-renal disease.  
An additional treatment note from April 1959 showed that the 
veteran was examined and released from active service without 
any noted kidney conditions.  The veteran's enlistment 
examination report from March 1957 was also listed as normal.      

A July 1995 operative report from St. Thomas Community 
Hospital shows preoperative and postoperative diagnoses of 
severe bilateral nephronephrosis, bilateral ureteral 
calculous, and uremia.  A July 1995 renal ultrasound report 
lists an impression of bilateral hydronephrosis in 
association with what appears to be multiple renal calculi on 
the right.  An additional operative report dated in August 
1995 shows diagnoses of right hydronephrosis, right 
pyelolithiasis, and renal insufficiency.  VA treatment 
records dated in May 1999 show that the veteran suffered from 
chronic renal failure.  A May 1999 VA renal ultrasound report 
lists an impression of extremely heterogenous echogenic left 
kidney with hypoechoic lesion in the lower pole as well as 
marked right hydronephrosis with large stone seen within the 
proximal ureter and in the collecting system.     

A September 2002 VA medical opinion stated that the veteran's 
albuminuria diagnosed at the time of discharge from service 
in 1959 was not etiologically associated with his development 
of kidney disease 30 years later in 1995.  The physician 
further opined that he did "not find any medical probability 
that the specific kidney disease of 1995 documented in the 
patient's record is related to the symptoms or treatment that 
the veteran had acquired in the service".  Finally, it was 
noted in the September 2002 opinion that the veteran's 
current renal pathology was not likely to be caused by an 
accident in service or worsened by service.  

The Board acknowledges the veteran's assertions that his 
current kidney condition is related to symptoms he 
experienced during active service.  However, the veteran has 
not demonstrated that he has the medical expertise that would 
render competent his statements as to whether his current 
disability is etiologically related to events that occurred 
in active service.  His opinion alone, without actual medical 
documentation, cannot meet the burden imposed by 38 C.F.R. § 
3.303 as to with respect to the relationship between events 
incurred during service and his current kidney disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).  

In this case, there is no competent medical evidence of 
record showing that the veteran's kidney condition has been 
etiologically related to his service.  While service medical 
records reflect that the veteran was treated for albuminiria 
while in service, the record does not provide any competent 
medical evidence or opinion relating the veteran's current 
kidney condition to events, which were incurred in service.  
VA treatment records and operative reports show the veteran 
was treated beginning in July 1995 for kidney problems, 
nearly 30 years after discharge from service.  The September 
2002 VA medical opinion specifically stated that veteran's 
treatment for albuminuria in service was not etiologically 
related to his current kidney condition.  

The Board finds that the preponderance of the evidence does 
not support an award of service connection for a kidney 
condition.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim for service 
connection of a kidney condition is not warranted.

II. VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  In the circumstances of this case, the 
veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by an October 1996 Statement of the case, July 1997 
Board remand, and a September 2002 Supplemental Statement of 
the Case.  In particular, the September 2002 Supplemental 
Statement of the Case notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  
This document further advised the veteran that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  Thus, VA's duty 
to notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, VA 
clinical records, and VA examination reports.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).




ORDER

Service connection for a kidney condition is denied.



	                        
____________________________________________
	CHERYL L. MASON
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

